Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3, 5-8, and 21-27 are pending, claims 4 and 9-20 are cancelled, claims 21-27 are new, and claim 1 is amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claims 1, 7, and 8, 21, 26, and 27 are a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitations “high voltage” and “high pressure” have been rendered indefinite by use of the term “high,” as the specification gives no degree as to what is included in a high voltage or a high pressure.
	Claim 6 requires the condensation rod, which in claim 1 is a cylinder, to have a flow hindering stair with a gradually increasing outer circumference from top to bottom, this limitation reads as a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hirai (U.S. 2011/0031335).
With respect to claim 1, Hirai discloses an apparatus for generating water droplets (abstract) comprising: a condensation rod (figure 1, #21) for condensing water vapor in air around the condensation rod (abstract) on the condensation rod, the condensation rod being a cylinder (the rod of #21 having multiple cylindrical portions) that is rotationally symmetric about a central axis (figure 1), and a circumferential surface of the cylinder being a condensing surface for aggregating condensed water (abstract and paragraphs 0006-0008);
a cooling device (figure 1, #31) being in contact with the condensation rod for cooling the condensation rod;
an atomizing electrode (figure 1, #22); and

wherein the condensing surface is provided with a water collecting groove (figure 1, the section 21b, being a groove between the lower potion of 21 and that of 21c), and the water collecting groove is an annular water collecting groove that is recessed around the condensing surface (figure 1 discloses the noted section of 21 being recessed with respect to 21s surface above and below it, as well as being annular about the body).
With respect to claim 2, Hirai discloses a top of the condensation rod has a water collecting end that expands outward from the condensing surface (figures 2a-2c, the top of 21c expands from 21b), and a diameter of an outer edge of the water collecting end is larger than a circumferential diameter of the condensing surface (figure 2a, the diameter of 21e is greater then 21b).
With respect to claim 3, Hirai discloses a top surface of the water collecting end is flat (figure 2a, the end of 21e is flat).
With respect to claim 6, Hirai discloses the condensing surface of the condensation rod has a flow hindering stair (figure 1, the stairs/steps of 21) with a gradually increasing outer circumference from top to bottom (figure 1, as #21 goes from top to bottom it increases its outer circumference).
With respect to claim 7, Hirai discloses the atomizing electrode comprises an emitter and a counter pole (21 and 22), the emitter is the condensation rod, the counter pole is disposed adjacent to the condensation rod (figure 1, 21 adjacent to 22), and the high voltage power supply is connected between the emitter and the counter pole (figure 1).
With respect to claim 8, Hirai discloses the atomizing electrode (22) comprising an emitter #22 and a counter pole (figure 1, at the bottom of #$21, being the lower end pole that #32 is affixed to), the emitter and counter pole are respectively disposed on two sides of the condensation rod (figure 1 #21,  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in view of Akisada (U.S. 2009/0206185).
With respect to claim 5, Hirai discloses the water collecting end is transitionally connected to the condensing surface via an arc, but does not specify a concave arc.
	Akisada, figure 2, discloses the condensing surface of #1 having a concave arc, see concave arc of 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known shape for the curvature of the condensing surface of the electrode of Akisada as it concaves then convex to be used in Hirai, as the shape has been discloses in the prior art being used to generate a mist o fine particles in the order of nanometer in size (paragraph 0001 of Akisada) and thus, altering the shape with the corresponding cooling end electrode structure already found in Hirai (being identical to Akisada) improves the mist particle size. 

Claims 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai in further view of Gaw (U.S. 6,311,903).

With respect to claim 20, Hirai discloses an apparatus for generating water droplets (abstract) comprising: a condensation rod (figure 1, #21) for condensing water vapor in air around the condensation rod (abstract) on the condensation rod, the condensation rod being a cylinder (the rod of #21 having multiple cylindrical portions) that is rotationally symmetric about a central axis (figure 1), and a circumferential surface of the cylinder being a condensing surface for aggregating condensed water (abstract and paragraphs 0006-0008);
a cooling device (figure 1, #31) being in contact with the condensation rod for cooling the condensation rod;
an atomizing electrode (figure 1, #22); and
a high voltage power supply (#32) for applying a high voltage to the atomizing electrode (abstract, figure 1), and causing the condensed water attached on the condensation rod to be excited by a high pressure corona to form atomized water particles droplets (paragraphs 0006-0008),
but fails to disclose the condseing surface is provided with a water collecting groove, the water collecting groove is a longitudinal water collecting groove disposed along an axial direction of the condensation rod, and the longitudinal water collecting groove is arranged along a circumference of the condensing surface.
	Gaw, figure 12d, discloses a longitudinal groove 78, along the longitudinal direction of the axis of the rod #60 from which it is arranged on the circumference of the surface of #60. Disclosing, A groove or pathway 78 can also be formed at the tip of the insulator 60 to thereby focus the charge from the electrode 3 through this groove 78 and to the product prior to its dispersal to nozzle tip 4a (column 11 rows 50-55.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the longitudinal groove of Gaw into the rod of Hirai to improve the focus of the charge from the electrode to the rod and the product (fluid) thereon. 

With respect to claim 23, Hirai discloses a top surface of the water collecting end is flat (figure 2a, the end of 21e is flat).
With respect to claim 25, Hirai discloses the condensing surface of the condensation rod has a flow hindering stair (figure 1, the stairs/steps of 21) with a gradually increasing outer circumference from top to bottom (figure 1, as #21 goes from top to bottom it increases its outer circumference).
With respect to claim 26, Hirai discloses the atomizing electrode comprises an emitter and a counter pole (21 and 22), the emitter is the condensation rod, the counter pole is disposed adjacent to the condensation rod (figure 1, 21 adjacent to 22), and the high voltage power supply is connected between the emitter and the counter pole (figure 1).
With respect to claim 27, Hirai discloses the atomizing electrode (22) comprising an emitter #22 and a counter pole (figure 1, at the bottom of #$21, being the lower end pole that #32 is affixed to), the emitter and counter pole are respectively disposed on two sides of the condensation rod (figure 1 #21, as both the upper emitter 22 and lower element of which #32 are affixed to are on both the top and bottom side of #22), and the high voltage power supply is connected between the emitter and the counter pole (figure 1, #32 being between the two elements) 

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai and Gaw as modified in claim 21 and further in view of Akisada (U.S. 2009/0206185).
With respect to claim 24, Hirai discloses the water collecting end is transitionally connected to the condensing surface via an arc, but does not specify a concave arc.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known shape for the curvature of the condensing surface of the electrode of Akisada as it concaves then convex to be used in Hirai, as the shape has been discloses in the prior art being used to generate a mist o fine particles in the order of nanometer in size (paragraph 0001 of Akisada) and thus, altering the shape with the corresponding cooling end electrode structure already found in Hirai (being identical to Akisada) improves the mist particle size. 
Response to Arguments/Amendments
	The Amendment filed (09/29/2021) has been entered. Currently claims 1-3, 5-8, and 21-27 are pending, claims 4 and 9-20 are cancelled, claims 21-27 are new, and claim 1 is amended. Applicants amendments to the claims has failed each and every rejection previously set forth in the Office Action dated (09/28/2021). The previously double patenting has been overcome with the now claimed amendments. 
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive. Applicants arguments with regards to the previous 35 U.S.C. 112(b) are not persuasive. With regards to the use of the term high with regards to high voltage and high pressure, applicant argues that one of ordinary skill in the art would understand the term (but there is no explanation in the specification what constitutes a “high” voltage (could it be 20 volts, 100 volts, 1000 volts)  or a “high” pressure (what differs low, normal, and high pressure?). Applicants argument further points to paragraph 0017, where the noted high voltage causes the water condensed on the condensation rod to be excited by a high pressure corona to form atomized water particles, this does not indicate what constitutes a high pressure or a high voltage, only that utilizing the two forms atomized water particles. The examiners above rejection is then noting that any pressure and voltage that result in condensed water forming a . 
Applicants second argument is that Hirai fails to disclose the recessed annular groove in the condensing surface. Examiner disagrees, see below annotated figure.

    PNG
    media_image1.png
    372
    706
    media_image1.png
    Greyscale

Applicants arguments drawn towards Hirai not having the recessed grooved are noted, but Hirai as shown above has a recess in the surface from the top and bottom surfaces of the rod. Noted being a groove that water collects and moves through as the system is used. 
With regards to claim 21, applicant argues that Gaw does not discloses the claimed grooves (applicant and examiner agree that Hirai does not disclose them). It is unclear from applicants arguments how Gaw does not disclose the groove, as the pathway/groove of 78 is clearly a groove along an axial direction of the rod and is arranged along a circumference of the condensing surface, i.e. along its length and formed in the circumference). Hirai disclosed the condensing surface along the length of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752